Per Curiam.
These three causes were tried together at Union County Circuit, The actions were for personal injuries and also damages to an automobile resulting from a collision on Richmond avenue, Staten Island, on July 7th, 1925. Each of the plaintiffs obtained verdicts. Application was made to the trial judge for rules to show cause, and such application was *120denied by him. The application for such rules is now made to this court.
The points urged are:
1. A nonsuit should have been granted because no negligence was established against the defendant and because of the contributory negligence of the plaintiffs.
2. The verdicts are against the weight of the evidence.
3. The verdicts are excessive.
Our examination of the matter satisfies us that the application for the rules should be denied, and it is therefore denied, with costs.